DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160088526 A1 herein Chen herein in view of US 20190313239 A1 herein Horn.
Claim 1, Chen discloses a capability control method performed by a communications device (paragraph[14]: " ... if the capability that itself supporting SRVCC is changed from the first capability to the second capability ... "), the capability control method comprising: 
determining whether a predetermined condition has been met (paragraph[102]: " ... when the SRVCC capability is changed (supporting or not supporting) because any condition is changed ... "), wherein the predetermined condition comprises at least one of a condition where a terminal capability changes (paragraph[10]: " ... determining, when a terminal UE is in a connected state, whether a single radio voice call continuity SRVCC capability of the UE is changed from a first capability to a second capability that is different from the first capability ... "), a condition where a terminal position changes (paragraph[S]: " ... The Vol TE voice solution refers to that: a user directly makes a voice call in an l TE network by using an l TE bearer. However, in this solution, when the user moves from the 4G network to the 2/3G network, it is necessary to solve a problem of how to maintain voice call continuity ... "), a condition where a card in a terminal is deleted, a condition where a card is newly added in the terminal (paragraph[6]: "Because a subscribed service of the UE is changed, a modification operation needs to be performed, on an HSS, on SRVCC subscription data of a user, including adding the SRVCC subscription data for the user or deleting the SRVCC subscription data of the user ... "), and a condition where the terminal does not support capability signaling optimization after the position has changed (paragraph[6]: " ... when a user moves to a coverage area of the 2G/3G network in a process of making a call in the 4G network by using the Vol TE, when an eNodeB (a base station) currently serving the user determines that both the current user and a network side support an SRVCC capability ... "); and when the predetermined condition has been met, performing a first related operation of the terminal capability (paragraph[11]: " ... sending first information to a base station to which the UE belongs when the SRVCC capability is changed from the first capability to the second capability ... "); wherein the performing the first related operation of the terminal capability comprises transmitting terminal capability change information (0010-0014, sending information on the change of the first capability to the second capability).
Chen may not explicitly disclose the terminal capability change information comprises second capability identifier, and the second capability identifier is capability identifier mapped to the terminal capability after the change.
Horn discloses disclose the terminal capability change information comprises second capability identifier, and the second capability identifier is capability identifier mapped to the terminal capability after the change (0094). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include communicating a second identifier as taught by Horn so as to significantly reduce the size of the UE capability signaling in the network (0079).

Claim 2, Chen discloses the method according to claim 1, wherein the performing the first related operation of the terminal capability comprises at least one of performing an operation on terminal capability identifier and transmitting first information (Fig. 1: 3b), wherein the first information comprises at least one of terminal capability change information, terminal position change information, terminal capability information, indication information about the terminal capability identifier, and operation information about the terminal capability identifier, wherein the preforming the operation on the terminal capability identifier comprises at least one of changing the terminal capability identifier, deleting the terminal capability identifier, and setting the terminal capability identifier as invalid (Fig. 1: 3b-4b).

Claim 3, Chen may not explicitly disclose wherein the changing the terminal capability identifier comprises changing first capability identifier as second capability identifier, wherein the first capability identifier is capability identifier mapped to the terminal capability before the change.
Horn discloses wherein the changing the terminal capability identifier comprises changing first capability identifier as second capability identifier, wherein the first capability identifier is capability identifier mapped to the terminal capability before the change (0094, 0010). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include communicating a second identifier as taught by Horn so as to significantly reduce the size of the UE capability signaling in the network (0079).

Claim 4, Claim 4 further limits an alternative of claim 2. Since Chen discloses terminal capability change, all the limitations of claim 4 have been met.

Claim 5, Claim 5 further limits an alternative of claim 2. Since Chen discloses terminal capability change, all the limitations of claim 5 have been met. 

Claim 6, Claim 6 further limits an alternative of claim 2. Since Chen discloses terminal capability change, all the limitations of claim 6 have been met.

Claim 7, Chen discloses the method according to claim 2, wherein the terminal capability change information comprises at least one of capability change indication information, capability change type information, capability variable information, first capability identifier and second capability identifier (Fig. 1: 3b-4b).

Claim 8, Claim 8 further limits further limits an alternative of claim 7. Since Chen discloses capability change indication, all the limitations of claim 8 have been met. 

Claim 9, as analyzed with respect to the limitations as discussed in claim 1.
Claim 10, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 11, as analyzed with respect to the limitations as discussed in claim 3.
Claim 12, as analyzed with respect to the limitations as discussed in claim 4.

Claim 13, as analyzed with respect to the limitations as discussed in claim 5.
Claim 14, as analyzed with respect to the limitations as discussed in claim 6.
Claim 15, as analyzed with respect to the limitations as discussed in claim 7.
Claim 16, as analyzed with respect to the limitations as discussed in claim 8.

Claim 21, as analyzed with respect to the limitations as discussed in claim 1. Chen discloses a communications device, comprising a processor, a memory storing programs therein, and a transceiver (0064, processor, memory and programs since electronic devices), when the programs are called and executed by the processor of the communications device, steps of a capability control method are realized, the capability control method comprising: determining whether a predetermined condition has been met, wherein the predetermined condition comprises at least one of a condition where a terminal capability changes, a condition where a terminal position changes, a condition where a card in a terminal is deleted, a condition where a card is newly added in the terminal, or a condition where the terminal does not support capability signaling optimization after the position has changed (0010-0014, sending information on the change of the first capability to the second capability).

Claim 22, as analyzed with respect to the limitations as discussed in claim 3.

Claim 23, Chen in view of Horn discloses the communications device according to claim 21. Chen may not explicitly disclose wherein the indication information about the terminal capability identifier comprises at least one of indication information indicating whether a terminal capability identifier is invalid, indication information indicating whether the terminal capability identifier is to be deleted, indication information indicating whether the terminal capability identifier is to be suspended, indication information indicating whether the terminal capability identifier is to be recovered, indication information indicating whether the terminal capability identifier is requested to be changed, or indication information indicating whether the terminal capability identifier is requested to be allocated.
Horn discloses wherein the indication information about the terminal capability identifier comprises at least one of indication information indicating whether a terminal capability identifier is invalid, indication information indicating whether the terminal capability identifier is to be deleted, indication information indicating whether the terminal capability identifier is to be suspended, indication information indicating whether the terminal capability identifier is to be recovered, indication information indicating whether the terminal capability identifier is requested to be changed, or indication information indicating whether the terminal capability identifier is requested to be allocated (0094, re-registration of the terminal capability with the old capability to be deleted). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include communicating a second identifier as taught by Horn so as to significantly reduce the size of the UE capability signaling in the network (0079).

Claim 24, Chen in view of Horn disclose the communications device according to claim 21. Chen may not explicitly disclose wherein the operation information about the terminal capability identifier comprises at least one of disabled capability identifier, invalid capability identifier, deleted capability identifier, suspended capability identifier, newly- added capability identifier, or recovered capability identifier.
Horn discloses wherein the operation information about the terminal capability identifier comprises at least one of disabled capability identifier, invalid capability identifier, deleted capability identifier, suspended capability identifier, newly- added capability identifier, or recovered capability identifier (0094). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include communicating a second identifier as taught by Horn so as to significantly reduce the size of the UE capability signaling in the network (0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150208456 A1 – Utilizing location information related to a stored user equipment identifier and notifying of changes in service.
US 20100034094 A1 - The method involves transmitting a connection setup message to an access terminal to establish a radio connection, and receiving a completion message from the access terminal comprising a capability change indicator related to the access terminal, where the message is received after a capability change has occurred related to the access terminal. A capability change in the access terminal is determined based on the capability change indicator, where the capability change indicator comprises a bit in the completion message.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468